FRICK, J.
I still feel constrained to dissent from the views of the majority, and especially from the reasons urged by them for refusing a modification of the original judgment.
I regret exceedingly that my illness has caused the “long delay” referred to in disposing of this matter, and if my illness has in any way deprived the school children of Salt Lake City from having the opportunity of showing their right to obtain the full proportion of the trust fund guaranteed by the Enabling Act and the Constitution of this state I regret it all the more.
Without now taking either the time or space to state my reasons at length for my conclusions, I desire, however, to most respectfully suggest that, in view of the fact that it is apparent from the record that the school children of Salt Lake City did not obtain their full proportion of the trust fund created for their benefit, I am clearly of the opinion that the reasons advanced by the majority for denying the modification of the original judgment are insufficient. The modification should therefore be granted.